      Case 1:18-cv-00566-TJM-CFH Document 325 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
NATIONAL RIFLE ASSOCIATION OF
AMERICA,
                                                            18-cv-00566 (TJM/CFH)
                               Plaintiff,

              -against-
                                                             NOTICE OF APPEAL
ANDREW CUOMO, both individually and in his
official capacity; MARIA T. VULLO, both
individually and in her official capacity; and THE
NEW YORK STATE DEPARTMENT OF
FINANCIAL SERVICES,

                               Defendants.




               PLEASE TAKE NOTICE that Defendant Maria T. Vullo appeals to the United

States Court of Appeals for the Second Circuit from that portion of the Opinion and Order of the

District Court for the Northern District of New York, decided and entered on March 15, 2021

(Dkt. No. 322), that denied Ms. Vullo’s motion to dismiss the claims against her on qualified

immunity grounds.

Dated: March 22, 2021
       New York, New York
                                             EMERY CELLI BRINCKERHOFF ABADY
                                             WARD & MAAZEL LLP


                                             By:      /s/
                                                   Andrew G. Celli, Jr.
                                                   Debra Greenberger
                                                   Marissa R. Benavides
                                                   600 Fifth Ave., 10th Floor
                                                   New York, NY 10020
                                                   (212) 763-5000

TO:    William A. Brewer III
       Sarah B. Rogers
Case 1:18-cv-00566-TJM-CFH Document 325 Filed 03/22/21 Page 2 of 2




 BREWER, ATTORNEYS & COUNSELORS
 750 Lexington Avenue, 14th Floor
 New York, New York 10022

 William A. Scott
 Assistant Attorney General
 New York State Attorney General’s Office
 Albany Office, The Capitol
 Albany, New York 12224
